244 P.3d 716 (2009)
In re the PETITION AND MEMORANDUM IN SUPPORT OF REVISION OF the RULES ON the UNAUTHORIZED PRACTICE OF LAW.
No. AF 09-0068.
Supreme Court of Montana.
February 19, 2009.

ORDER
The members of the Commission on Unauthorized Practice (the Commission) have petitioned the Court to adopt proposed revisions to the Rules on the Unauthorized Practice of Law (Rules), with the stated purpose of simplifying procedural mandates and restricting the scope of the Commission's obligations to those that can be accomplished within its limited budget. The Commission further asks that the proposed rule changes be published and comments be solicited from the Bar membership and public before the Court considers the request for revisions.
THEREFORE,
IT IS ORDERED that this Court will accept written public comments on the attached proposed revisions to the Rules until 5:00 p.m. on April 20, 2009. Each person submitting comments shall file an original and 7 copies of his or her comments with the Clerk of this Court within the time provided.
IT IS FURTHER ORDERED that a copy of this Order with the attached draft copy of the proposed revisions to the Rules be electronically published on the State Bar of Montana website, http://www.montanabar.org, and on the website for the Judicial Branch, http://www.courts.mt.gov, and that notice of this Order be published in the next available issue of The Montana Lawyer.
IT IS FURTHER ORDERED that notice of this Order be provided to the Executive Director of the State Bar of Montana, the editor of The Montana Lawyer, the State Law Librarian, the Clerks of the District Court with the request that they provide copies to all District Judges in their county, the Clerks of the Federal District Court for the District of Montana, and each member of the Commission.
  /s/Karla M. Gray
  Karla M. Gray, Chief Justice
  /s/Brian Morris
  Brian Morris, Justice
  /s/James C. Nelson
  James C. Nelson, Justice
  /s/Patricia Cotter
  Patricia Cotter, Justice
  /s/John Warner
  John Warner, Justice
  /s/W. William Leaphart
  W. William Leaphart, Justice
  /s/James Rice
  James Rice, Justice